436 F.2d 1379
UNITED STATES of America, Plaintiff-Appellee,v.Michael Miles RAMSEY, Appellant.
No. 26245.
United States Court of Appeals, Ninth Circuit.
Feb. 5, 1971.

Michael Hegner (argued), San Diego, Cal., for appellant.
Shelby R. Gott (argued), Asst. U.S. Atty., Harry Stewart, U.S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, MURRAH1 and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
On the sufficiency of the evidence, the somewhat weak circumstances presented were shored up on knowledge, transportation and importation by Ramsey's many inconsistent statements.  Taken together, these statements could permit affirmative inferences.



1
 The Honorable Alfred P. Murrah, Senior Circuit Judge, Tenth Circuit, sitting by designation